Fourth Court of Appeals
                                      San Antonio, Texas
                                               June 2, 2021

                                          No. 04-21-00174-CV

          IN RE AMX CONSTRUCTION & SPECIALTY SERVICES, LP, Relator

                                          Original Proceeding 1

                                                 ORDER

        The petition for writ of mandamus and motion for temporary relief are DENIED.

        It is so ORDERED on June 2, 2021.



                                                                   _____________________________
                                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of June, 2021.

                                                                   _____________________________
                                                                   Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2020-CI-08473, styled Texas First Rentals, LLC v. AMX Construction &
Specialty Services, pending in the 166th Judicial District Court, Bexar County, Texas, the Honorable Mary Lou
Alvarez presiding.